Order of disposition, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about January 24, 2002, which, upon a finding of permanent neglect, terminated respondent father’s parental rights to the subject child and transferred custody and guardianship of the child to petitioner for the purpose of adoption, unanimously affirmed, without costs.
There was clear and convincing evidence to support the finding that respondent father permanently neglected the child by failing to plan for his future (see Social Services Law § 384-b [7] [a]). The caseworker repeated to respondent that he must complete a drug rehabilitation program, a parenting skills program, visit consistently, and participate in regular random drug testing before he could gain custody of his son. However, respondent did not, within the statutorily relevant period, successfully complete any program, his visiting was inconsistent, and he continued to test positive for cocaine. Evidence of relatively recent efforts to comply with the agency’s recommendations was not sufficient to warrant a suspended judgment (see Matter of Rutherford Roderick T., 4 AD3d 213 [2004]).
The child’s entire life has been in his preadoptive home where he has done well, bonded with his foster mother, and his special needs have been met (see Matter of Martin P.J.S., 2 AD3d 106 [2003]). All these circumstances render it abundantly clear that the child’s best interests call for terminating respondent’s parental rights and permitting the adoptive process to proceed (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Concur—Tom, J.P., Lerner, Friedman, Marlow and Gonzalez, JJ.